Dismissed and Memorandum Opinion filed November 23, 2005








Dismissed and Memorandum Opinion filed November 23,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00691-CR
____________
 
MEHMET BRUCE
KROM, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Criminal Court at Law No. 13
Harris County,
Texas
Trial Court Cause No. 1260706
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to harassment.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on June
30, 2005, to confinement for 180 days in the Harris County Jail and assessed a
$300 fine.  Appellant filed a written
notice of appeal.  Because the record
reflects appellant has no right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 23, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson. 
Do Not Publish C Tex. R. App.
P. 47.2(b).